Title: To Thomas Jefferson from Sampson Mathews, 29 January 1781
From: Mathews, Sampson
To: Jefferson, Thomas



Cabin Point, 29 Jan. 1781.

Cabin Point, 29 Jan. 1781. When at Ruffin’s Ferry on 22 Jan., Mathews received orders from Gen. Muhlenberg to march to this point by way of Sandy Point, and “being detained three days there by wett, and Badness of the Boats,” arrived this morning. Has been ordered to march tomorrow morning to Smithfield. Expected on his arrival to be supplied with tents and ammunition, but was disappointed; is sending Capt. Robert Gamble to request that “thirty six tents, one of which to be Large For myself and field officers and one For the Staff Department,” be sent to Smithfield “without Loss of Time, as many of the militia are already Sick for want of Tents” has issued his warrant to impress them or linen to make them. Is afraid the men will mutiny because the “march is So Severe” and the “duty on the Lines will add To the fatigue.” Needs a surgeon and hopes Dr. Foushee—or, if he refuses, some other good surgeon—will join the rifle corps as soon as possible. The smith’s tools and files have not arrived; hopes they can be sent at once because many of the rifles are out of order.
